Exhibit 10.6J

NINTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Ninth Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of May 17, 2011, by and between SQUARE 1 BANK (the “Bank”) and
THE ACTIVE NETWORK, INC. (the “Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 30, 2008 (as amended from time to time, with related documents,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

Now, therefore, the parties agree as follows:

 

1) Subsection (f) of the definition of “Eligible Accounts” in Exhibit A of the
Agreement is hereby amended and restated, as follows:

(f)    Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of (i) upon satisfactory audit of such Account and Bank approval of the
same, FRTIB (the Federal Retirees Thrift Investment Board), (ii) upon
satisfactory audit of such Account and Bank approval of same, Architect of the
Capital, (iii) the United States, if the payee has assigned its payment rights
to Bank and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727), and (iv) the National Recreation Reservation
Service;

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



--------------------------------------------------------------------------------

5) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment of a $1,000 Amendment Fee, which may be debited from any of
Borrower’s accounts;

 

  c) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this amendment and any related documents, which may be debited
from any of Borrower’s accounts; and

 

  d) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

THE ACTIVE NETWORK, INC.   SQUARE 1 BANK By:  

/s/ Scott Mendel

  By:  

/s/ Peter M. Drees

Name:  

Scott Mendel

  Name:  

Peter M. Drees

Title:  

CFO

  Title:  

SVP

(Signature Page to 9th Amendment to Loan and Security Agreement)